Citation Nr: 1810946	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  12-12 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 5, 2017, and in excess of 50 percent thereafter.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 2001 to July 2002 and from December 2006 to November 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that granted service connection for PTSD (to include depression and anxiety) and assigned a rating of 10 percent, effective September 30, 2010. 

In a November 2017 rating decision, the RO increased the initial disability rating assigned for the Veteran's service-connected PTSD to 30 percent effective September 30, 2010 and 50 percent effective May 5, 2017. The Veteran has not expressed satisfaction with the ratings assigned for any of the "stages" on appeal; therefore, the issue has been characterized to reflect that staged ratings are assigned, and that all stages remain on appeal. AB. v. Brown, 6 Vet. App. 35 (1993).  

This matter was remanded by the Board in March 2017 for further development and has since been returned to the Board for appellate review. 


FINDINGS OF FACT

1.  Prior to May 5, 2017, the Veteran's PTSD was manifested by symptoms productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; symptoms productive of or approximating occupational and social impairment with reduced reliability and productivity were not shown. 

2.  From May 5, 2017, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity; symptoms productive of or approximating occupational and social impairment, with deficiencies in most areas are not shown. 



CONCLUSIONS OF LAW

1.  For the appeal period prior to May 5, 2017, the criteria for a rating in excess of 30 percent for PTSD have not been met. 38 U.S.C. § 1155, 5107(b), 5110; 38 C.F.R. § 3.102, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  For the appeal period on and after May 5, 2017, the criteria for a rating in excess of 50 percent for PTSD have not been met. 38 U.S.C. § 1155, 5107(b), 5110; 38 C.F.R. § 3.102, 4.130, DC 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2017). Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous." Fenderson v. West, 12 Vet. App. 119, 126 (1999). In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time. Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings). When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009). 

The Veteran's PTSD has been assigned a rating of 30 percent prior to May 5, 2017 and 50 percent thereafter, under 38 C.F.R § 4.130, DC 9411. Under these criteria, a 30 percent rating is warranted where the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted where the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where the psychiatric condition results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where the psychiatric condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Global Assessment of Functioning (GAF) scale scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of a veteran's psychiatric impairments. A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers). A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings. 38 C.F.R. § 4.130. However, they are just one of many factors considered when determining a rating.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a) (2017). Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). 

Evaluation under section 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding the entitlement to a given disability rating under that regulation. Vazquez-Claudio v. Shinseki, 713 F. 3d 112, 116-17 (Fed. Cir. 2013). In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating. Id. at 117. Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. 38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). If the evidence shows that the veteran suffers symptoms listed in the rating criteria, or symptoms of similar severity, frequency, and duration that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117. 

In an October 2010 VA treatment record the medical provider noted that the Veteran experienced the symptoms of depressed mood, crying spells, decreased interest or participation in significant activities, difficulty falling or staying asleep, and poor appetite. 

In an October 2010 VA treatment record the Veteran reported that he experienced nightmares; flashbacks; recurrent and intrusive thoughts of trauma; increased avoiding of thoughts, feelings or conversations associated with trauma; avoiding activities, places or people that remind him of trauma; difficulty falling or staying asleep; and increased startle response. The Veteran was assessed to be a moderate risk for suicidal behavior. 

In an October 2010 VA treatment record the medial provider observed that the Veteran was appropriately groomed, cooperative, and attentive, had relevant and coherent speech, euthymic mood, restricted affect, spontaneous thought, no suicidal or homicidal ideations, fair judgment, and poor insight. The Veteran was assigned a GAF of 60. The Veteran admitted that he began abusing alcohol to help him sleep. The Veteran reported that he has stable employment. 

In a November 2010 VA treatment record the Veteran reported that he continued to experience depression, but has done better with medication. He stated that he is less irritable and is sleeping better. The Veteran also reported that he experienced paranoid thoughts, suspicion of others in public, hypervigilance in public and at home, and he endorsed some audible hallucinations. The Veteran also stated that he has persistent suicidal thoughts with an occasional plan. The Veteran denied homicidal ideations, but stated that he frequently has dreams about people who upset him and how he would kill them. The Veteran was assessed to be a low to moderate risk for suicidal behavior. The medical provider noted that the Veteran abused alcohol. 

The November 2010 VA medical provider observed that the Veteran was restless, cooperative, depressed, and anxious. The medical provider also noted that the Veteran's thought flow was spontaneous, linear, and goal directed; his thought content had preoccupation, obsession, compulsion; he had thoughts of suicidal ideation without plan or intent, and he denied homicidal ideation. Finally, the medical provider found the Veteran's judgment and insight to be fair. A GAF of 60 was assigned. 

On the December 2010 VA examination the Veteran stated that he experienced difficulty remaining asleep, social isolation, suspicion of others, and hypervigilance. The Veteran stated that he drank five or six alcoholic mixed drinks daily and had a history of getting in trouble as a result of his drinking. He also reported difficulty with concentration, task completion, and short term memory. The Veteran admitted to being depressed, with feelings of being inadequate and sadness. The Veteran denied being suicidal. 

The December 2010 examiner observed that the Veteran was open, forthcoming, polite, and cooperative. The examiner noted that the Veteran's speech and thought processes were goal directed and his behavior was normal. The Veteran was oriented with no memory deficit. The examiner observed the Veteran's mood and affect to be sad and anxious. The examiner noted that the Veteran's insight and judgment were good. The examiner opined that he Veteran suffered from mild chronic PTSD. The examiner reasoned that the Veteran was not suicidal, homicidal, violent, psychotic manic, hypomanic, obsessive, or compulsive. The examiner found that the Veteran was able to comprehend and complete simple and complex commands and work in contact with others. Further, the Veteran was capable to perform all activities of daily living. The examiner did find that the Veteran suffered from persistent recollections from the threat of traumatic events in service and distressing dreams. The examiner also concluded that the Veteran avoids social contact, has feelings of detachment from others, and has restricted range of affect. The examiner lastly noted that the Veteran experienced persistent symptoms of difficulty falling asleep, difficulty remaining asleep, irritability, outbursts of anger, intermittent difficulty concentrating, hypervigilance, and exaggerated startle response. The examiner assigned a GAF of 63.  

In an April 2011 VA treatment record the medical provider observed that the Veteran was stable and doing well. The Veteran reported that he was working. He sought medication for his difficulty sleeping. In a May 2011 VA treatment record the Veteran was assessed to be a low risk for suicidal behavior. 

On the May 2012 substantive appeal the Veteran stated that he is entitled to an increased rating because he has a hard time expressing himself to others; does not want to talk to others; mental health issues are not addressed with VA providers; his mental health medication does not work; he experiences memory loss, depressed and anxious mood; and he has difficulty staying asleep.

On the April 2013 private psychological evaluation the medical provider observed that the Veteran was groomed and appropriately dressed, appeared to be his stated age, was charismatic and engaging, mood was within normal limits, speech was normal, and insight and judgment were intact. The Veteran denied any history of perceptual distortions, hallucinations, or delusions. 

On the May 2013 private treatment record the medical provider observed that the Veteran presented as anxious, tense, and unhappy in his employment of eight years. The medical provider found the Veteran to be articulate and bright, with good capacity for insight. A GAF of 70 was assigned. 

In July 2013 the Veteran admitted that he had suicidal thoughts on a daily basis.

In August 2013 VA treatment records the Veteran reported daily suicidal ideation (without plan, intent, or urges); recent death of a child and a miscarriage; problems at work; marital discord; and admitted use of medication and alcohol. The medical provider observed that the Veteran presented as suspicious, guarded, with serious restricted affect, prominent depressed mood and negative thought processes, anhedonia, heightened irritability, socially and interpersonally withdrawn, prominent distrust of others, and daily suicidal thoughts (noting that daily is less frequent than during/right after deployment and right after death of daughter). The record noted that the Veteran works full-time.  

In an October 2013 VA treatment record the Veteran reported that he had poor sleep and vague suicidal ideations with no current plan of suicide. The Veteran further stated that he abuses alcohol and goes through a half gallon of vodka a week. The medical provider observed that the Veteran was well groomed, cooperative, attentive, interested, had coherent speech, empty mood, and appropriate affect. Further, the Veteran's thoughts were spontaneous, normal, linear, logical, and goal directed. Finally, the medical provider noted that the Veteran denied suicidal and homicidal ideation and had fair judgment and insight. The medical provider diagnosed the Veteran with alcohol dependence. 

In a November 2016 VA treatment record the medical provider noted that the Veteran was last treated by VA in 2013. The Veteran requested re-connection to medication management. The Veteran reported that he was employed, and he stated that he used alcohol to help him sleep. The Veteran denied suicidal ideations, homicidal ideations, violent thoughts, plan, intent, or preparation. 

In a November 2016 VA treatment record the medical provider noted that the Veteran has a long history of non-compliance with his prescribed mediation, was not taking his medications for an excess of two years, drank four-six mixed drinks daily, and smoked one to one and one half packs of cigarettes per day. The Veteran reported that he was depressed, irritable, angry, and had poor sleep. The Veteran also reported that he was recently terminated from two jobs due to his anger and mild paranoia. The medical provider noted that the Veteran had limited insight and was blaming others for his situation. The Veteran denied any suicidal or homicidal ideations. 

In the November 2016 through January 2017 VA treatment records the medical provider observed that the Veteran was cooperative with good eye contact; had a linear, logical, and goal oriented thought process; was fluent, non-pressured, relevant, and had coherent speech; no suicidal/homicidal ideations; no delusions; no obsessions; no auditory, visual, or tactile hallucinations; mild depressed mood; flat affect; oriented to time, place, and person; normal recent and remote memory; normal attention and concentration; poor judgment; and poor insight. The medical provider also noted that the Veteran had limited insight and was blaming others for his situations.

In an April 2017 VA treatment record the Veteran reported less depression, less irritability, worsening anxiety and poor sleep. The Veteran denied suicidal, homicidal, and audio-visual hallucinations. The medical provider noted that the Veteran experienced paranoia, limited insight, and blamed others for his life situations. 

On the May 5, 2017 VA examination the Veteran admitted feeling sad, angry, upset, disconnected from his family, isolative, suspicious, and panicky.

On the May 5, 2017 VA examination the examiner opined that the Veteran's mental health symptoms result in occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation. The examiner noted that the Veteran experienced recurrent, involuntary and intrusive distressing memories of the traumatic event(s); avoidance of or efforts to avoid distressing memories, thoughts or feelings about or closely associated with traumatic event(s); persistent negative emotional state; persistent inability to experience positive emotions; irritable behavior and angry outbursts; hypervigilance; and sleep disturbance. The examiner found that these PTSD symptoms cause clinically significant distress or impairment in social, occupational or other important areas of functioning. The VA examiner specifically noted that the Veteran's disturbances are not attributable to the physiological effects of a substance (e.g. medication, alcohol). The examiner observed that the Veteran experienced depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; impaired judgment; and difficulty establishing and maintaining effective work and social relationships. In regards to behavioral observations, the examiner observed that the Veteran's appearance and hygiene were appropriate; he was oriented to time, place, person and purpose of the interview; he was polite, cooperative, reliable and goal directed in thought process; he was coherent and relevant; memory for remote and recent events was good; and fund of information and general knowledge was age appropriate. He was not suicidal or homicidal. He denied hallucinations and delusions. 

After considering the evidence of record under the law and regulations set forth above, the Board finds that prior to May 5, 2017 the Veteran's PTSD does not warrant a rating in excess of 30 percent. Specifically, the Veteran did not report, nor did the medical providers observe reduced reliability and productivity with attendant symptoms.  The Veteran maintained employment, experienced depressed mood, decreased interested in activities, and difficulty falling and staying asleep. The Veteran admitted to abusing alcohol. Although the Veteran reported experiencing suicidal ideations and audible hallucinations, when considered with the clinical findings during this period, he is not shown to have demonstrated greater overall impairment than is contemplated by a 30 percent evaluation. Therefore, prior to May 5, 2017, the Board finds that the Veteran's PTSD symptoms do not meet or approximate the criteria for a higher evaluation. 

Finally, from May 5, 2017 onward, the Board determines that the Veteran's PTSD does not warrant a rating in excess of 50 percent. Specifically, the Veteran has never reported, nor have the medical providers observed symptoms such as, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships or other symptoms approximating such a level of disability. The Veteran stopped receiving mental health treatment in October 2013 and returned in November 2016 to receive medication management. The Veteran admitted to abusing alcohol, but he was able to maintain linear and logical thought, relevant and coherent speech, and denied suicidal ideations or hallucinations. The Veteran stated that he was terminated from employment as a result of his PTSD. At the time of the examination, the Veteran was working at the VA Hospital. The May 2017 VA examiner found that the Veteran had difficulty establishing and maintaining effective relationships.  Therefore, the increase to 50 percent, effective May 5, 2017, was warranted. From May 5, 2017 onward, the Board finds that the Veteran's PTSD does not result in occupational and social impairment with deficiencies in most areas, as to warrant the next higher rating of 70 percent or total occupational and social impairment, as to warrant a 100 percent rating. 

The Board notes that the Veteran's GAF scores have ranged from 60 to 70 over the period prior to 2017. GAF scores from 61to 70 are consistent with mild to moderate impairment in social and occupational functioning and are reflective of social and occupational impairment most congruent with a 30 percent rating. See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 46-47 (4th ed. 1994).

The Board has also considered the statements of the Veteran, regarding the severity of the Veteran's PTSD, and acknowledges that he is competent to report the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C. § 1154 (a); 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of the Veteran's service-connected PTSD. 

In summary, the Board has considered the benefit of the doubt rule; however, the preponderance of the evidence is against a finding that the Veteran is entitled to an evaluation in excess of 30 percent prior to May 5, 2017, and in excess of 50 percent thereafter for his service-connected PTSD. 38 U.S.C. § 5107 (2012); 38 C.F.R. § 4.3 (2017). 



ORDER

An initial rating in excess of 30 percent prior to May 5, 2017, and in excess 50 percent thereafter for PTSD is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


